     Case 2:20-cv-00099-WKW-JTA Document 75 Filed 03/25/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 JONATHAN SINGLETON, et al.,               )
                                           )
              Plaintiffs,                  )
                                           )
       v.                                  )     CASE NO. 2:20-CV-99-WKW
                                           )               [WO]
 HAL TAYLOR, in his official               )
 capacity as Secretary of the Alabama      )
 Law Enforcement Agency, and               )
 DERRICK CUNNINGHAM, in his                )
 official capacity as Sheriff for          )
 Montgomery County, Alabama                )
                                           )
              Defendants.                  )

                                      ORDER

      Now before the court are Plaintiffs’ Motion for Leave to File Sur-Reply in

Opposition to Defendant Taylor’s Motion to Dismiss (Doc. # 37) and Motion to File

a Sur-Reply in Opposition to Defendant Cunningham’s Motion to Dismiss (Doc. #

52). In their first motion (Doc. # 37), Plaintiffs seek to file a sur-reply to address

arguments that they claim Defendant Taylor raised for the first time in his reply brief

to his motion to dismiss. Defendant Taylor has not responded to Plaintiffs’ motion

to file a sur-reply. In their second motion (Doc. # 52), Plaintiffs seek to file a sur-

reply to address various affidavits attached to Defendant Cunningham’s reply brief

in support of his motion to dismiss, which are related to arguments about standing

and sovereign immunity. Defendant Cunningham responded to Plaintiffs’ motion,
     Case 2:20-cv-00099-WKW-JTA Document 75 Filed 03/25/21 Page 2 of 2




contending that “[u]nder these circumstances, a sur-reply is not warranted” because

the affidavits he attached to his reply brief “were submitted in response to the

extrinsic evidence filed by the Plaintiffs in their response” brief. (Doc. # 52, at 2.)

      “A district court’s decision to permit the filing of a surreply is purely

discretionary and should generally only be allowed when a valid reason for such

additional briefing exists, such as where the movant raises new arguments in its reply

brief.” First Specialty Ins. Corp. v. 633 Partners, Ltd., 300 F. App’x 777, 788 (11th

Cir. 2008) (citation and quotations omitted).

      Having evaluated the motions in light of the parties’ arguments (or lack

thereof) and the applicable law, the court concludes that Plaintiffs’ motions are due

to be granted. Accordingly, it is ORDERED that Plaintiffs’ motions for leave to file

sur-replies (Docs. # 37 and 52) are GRANTED to the extent that Plaintiffs seek to

address new arguments raised by Defendants Taylor and Cunningham in their

respective reply briefs. Plaintiffs shall electronically file their sur-replies on or

before April 1, 2021.

      DONE this 25th day of March, 2021.

                                                     /s/ W. Keith Watkins
                                               UNITED STATES DISTRICT JUDGE




                                           2
